Case 5:05-cr-50023-TLB Document 83 Filed 01/13/21 Page 1 of 6 PagelD #: 552

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
FAYETTEVILLE DIVISION

UNITED STATES OF AMERICA PLAINTIFF
V. CASE NO. 5:05-CR-50023-TLB-1
JAMES HALE STEWART DEFENDANT

OPINION AND ORDER

Currently before the Court is Defendant James Hale Stewart’s pro se Motion for
Compassionate Release (Doc. 66). The Court appointed the Federal Public Defender to
represent Mr. Stewart and to file any necessary supplements (Doc. 69). Mr. Stewart did
so, filing an additional Motion to Reduce Sentence (Doc. 72). The Government filed a
Response (Doc. 77), and Mr. Stewart replied (Doc. 82). Now that both Motions are ripe
and having reviewed all of these filings, the Court DENIES Mr. Stewart’s Motions (Docs.
66 & 72) for the reasons explained below.

I. BACKGROUND

Mr. Stewart pleaded guilty to one count of transmission in interstate commerce of
child pornography and one count of possession of child pornography. The Court
sentenced him to 220 months imprisonment on the transmission count and 80 months on
the possession count, to run consecutively, for a total of 300 months. (Doc. 34). Mr.
Stewart also received a sentence of supervised release for life, a $5,000 fine, and a $200
special assessment. /d. This was a Guideline-range sentence, as his Guideline
sentencing range was 292 to 360 months.

Mr. Stewart is currently incarcerated at FCI Elkton, with a projected release date

of May 29, 2026. See Fed. Bureau of Prisons, Inmates, https:/Awww.bop.gov/inmateloc/
Case 5:05-cr-50023-TLB Document 83 Filed 01/13/21 Page 2 of 6 PagelD #: 553

(last accessed Dec. 16, 2020). He has served approximately 187 months of his original
sentence but now moves for compassionate release under 18 U.S.C. § 3582(c)(1). The
medical records tendered by the parties indicate that Mr. Stewart tested positive for
COVID-19 on June 1, 2020. (Doc. 77-1, p. 25). Mr. Stewart argues that, due to his
chronic obstructive pulmonary disease, emphysema, enlarged prostate, and history of
cancer, he is at a higher risk of a severe reinfection of COVID-19.
ll. LEGAL STANDARD

The First Step Act of 2018 (“FSA”) permits an inmate to seek a sentence reduction
directly from the sentencing court “after the defendant has fully exhausted “all
administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the
defendant's behalf or the lapse of 30 days from the receipt of such a request by the
warden of the defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A)(i)._ If
one of these threshold requirements is satisfied, the court may grant a defendant's motion
for a reduction in sentence “after considering factors set forth in section 3553(a) to the
extent that they are applicable, if it finds that . . . extraordinary and compelling reasons
warrant such a reduction . .. and that such a reduction is consistent with applicable policy
statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i)._ Thus,
the Court looks to the Sentencing Commission’s policy statement in the United States
Sentencing Guidelines (“USSG’) as a starting point in determining what constitutes
“extraordinary and compelling reasons” under § 3582(c)(1)(A){i). Application Note
1(A\iiXI) of USSG § 1B1.13 indicates that the medical condition of the defendant may
provide extraordinary and compelling reasons if the defendant is “suffering from a serious

physical or medical condition . . . that substantially diminishes the ability of the defendant
Case 5:05-cr-50023-TLB Document 83 Filed 01/13/21 Page 3 of 6 PagelD #: 554

to provide self-care within the environment of a correctional facility and from which he or
she is not expected to recover.” Although the Sentencing Commission has not updated
nor adopted a new policy statement since the FSA was enacted, the policy statement
nonetheless provides guidance as to what constitutes extraordinary and compelling
reasons for the purposes of 18 U.S.C. § 3582(c)(1)(A). See, e.g., United States v.
Schmitt, 2020 WL 96904, at *3 (N.D. lowa Jan. 8, 2020).
lll. DISCUSSION
A. Exhaustion of Remedies

The Court's ability to rule‘on Mr. Stewart's Motion is dependent on whether he: (1)
fully exhausted his administrative right to appeal the BOP’s failure to bring a motion for
early release or (2) allowed 30 days to lapse since the warden received his request for
early release, whichever event is sooner. 18 U.S.C. § 3582(c)(1)(A)(i). Mr. Stewart
presents proof that he requested compassionate release from his warden on April 23,
2020 (Doc. 72-2, p. 1). His warden denied that request on April 24, 2020. /d. at p. 2.
Since Mr. Stewart petitioned his warden for early release on April 23 and more than 30
days have lapsed since then, the Court finds that Mr. Stewart has satisfied the exhaustion
requirement set forth at 18 U.S.C. § 3582(c)(1)(A)(i).

B. Extraordinary and Compelling Circumstances

Since Mr. Stewart has already recovered from a COVID-19 infection, his argument
for compassionate release relies upon his ongoing risk of reinfection and potential
complications arising from his preexisting medical conditions. As to Mr. Stewart's risk of
reinfection, that risk is speculative. The Centers for Disease Control and Prevention

(“CDC”) website states that “[c]ases of reinfection with COVID-19 have been reported,
—_

Case 5:05-cr-50023-TLB Document 83 Filed 01/13/21 Page 4 of 6 PagelD #: 555

but remain rare.” Ctrs. for Disease Control and Prevention, Reinfection with COVID-19,
https:/Awww.cdc.gov/coronavirus/2019-ncov/your-health/reinfection.html (last accessed
Dec. 17, 2020). In short, there is little basis for the Court to conclude that Mr. Stewart
faces any risk of reinfection. Other courts have agreed that the risk of COVID-19
reinfection does not, by itself, qualify as an extraordinary and compelling reason justifying
compassionate release. United States v. Molley, 2020 WL 3498482, at *2-3 (W.D. Wash.
June 29, 2020) (“That possibility [of reinfection] is not the same as the concrete and
serious threat that infection poses to at-risk inmates, and it is not an extraordinary and
compelling reason to release Molley froin prison.”); but see United States v. Hanson, 2020°
WL 3605845, at *4 (D. Or. July 2, 2020) (noting that a prior infection of COVID-19 may
not necessarily confer immunity). In the Court's view, at this time, the risk to Mr. Stewart
posed by a potential reinfection is too speculative to constitute an extraordinary and
compelling reason for compassionate release.'

Similarly, Mr. Stewart has failed to demonstrate that his physical condition
following his COVID-19 infection prevents him from providing self-care within the
correctional facility. Mr. Stewart argues that because he is 61 years old and has COPD,
emphysema, an enlarged prostate, and a history of cancer, he is especially vulnerable to
a reinfection of COVID-19. But his medical records following his June 1 positive COVID-
19 test contain no indication that he has experienced a negative impact due to that

infection. See Doc. 77, pp 1-24. Further, regardless of his COVID-19 infection, there is

 

1 The Court's decision on this score reflects the present scientific uncertainty regarding
the risks of reinfection. Should that uncertainty be resolved and the risk become more
apparent, the Court may reevaluate whether that risk constitutes an extraordinary and
compelling reason to release inmates from prison.

4
Case 5:05-cr-50023-TLB Document 83 Filed 01/13/21 Page 5 of 6 PagelD #: 556

little evidence that Mr. Stewart’s medical conditions have deteriorated to the point that he
is unable to provide self-care within the correctional facility. Accordingly, the Court
concludes that Mr. Stewart has failed to show an extraordinary and compelling basis for
a reduction of his sentence.
C. Section 3553(a) Factors
Even if Mr. Stewart were able to demonstrate extraordinary and compelling
reasons for his release, he is not a suitable candidate for early release considering the

Section 3553(a) factors. Section 3582(c)(1) requires the court to consider the factors set

forth in 18 U.S.C. § 3553(a) before grariting a motion for compassionate release. Mr. ~

Stewart’s offense conduct is remarkably serious: He shared images of child pornography
with an undercover officer (UC), including images that Mr. Stewart took of his ten-year-
old stepdaughter. (Doc. 62, pp. 4-5). Mr. Stewart also told the UC that he had molested
his stepdaughter in the past. /d. at p. 5. A forensic examination of Mr. Stewart's computer
found nude and semi-nude images of his stepdaughter, as well as other images and
videos containing child pornography. /d. at p. 6. Given this offense conduct, the Court
finds that 187 months imprisonment is insufficient to reflect the seriousness of his offense
conduct, to promote respect for the law, and to afford adequate deterrence to those who
would engage in similar criminal activities. Additionally, allowing Mr. Stewart to complete
his prison sentence in 187 months would create a significant disparity with similarly
situated defendants. In sum, after considering and weighing all of the Section 3553(a)
factors, the Court continues to find that a sentence of 300 months is just and fair under

the totality of the circumstances.
Case 5:05-cr-50023-TLB Document 83 Filed 01/13/21 Page 6 of 6 PagelD #: 557

For these reasons, even assuming Mr. Stewart has demonstrated extraordinary
and compelling medical reasons justifying a reduction of his sentence, the Court finds
that the Section 3553(a) factors do not justify compassionate release of Mr. Stewart.

IV. CONCLUSION

IT IS THEREFORE ORDERED that James Hale Stewart's pro se Motion for
Compassionate Release (Doc. 66) and his Motion to Reduce Sentence (Doc. 72) are
DENIED. ty

IT IS SO ORDERED on this | day of January, ,

  

 

TIMOPAYL. BROOKS

7, ONT STATES DISTRICT JUDGE
